Title: From John Quincy Adams to Petr Ivanovich Poletica, 15 December 1821
From: Adams, John Quincy
To: Poletica, Petr Ivanovich


Sir
Washington
15th Dec. 1821
Mr Thomas Munroe Junr a young man of estimable character, and highly respectable family and connections, having a desire to proceed to St. Petersburg with the view of offering his services in a military capacity to H.I.M. the Emperor Alexander, I have been requested to furnish him with a letter to you, to make known his wishes, and to solicit such countenance, as you may be disposed to furnish him in furtherance of the object of his inclination.—I readily comply with this request, persuaded, that he is worthy of any interest which you may think proper to take in his favour, and that he will justify by his conduct any result auspicious to his purposes, which may proceed from your encouragement or recommendation of him.—I pray you, Sir, to accept the renewed assurance of my distinguished consideration.(Signed) John Quincy Adams.